Citation Nr: 1454921	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-04 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus or acquired immune deficiency syndrome (HIV/AIDS).  

2.  Entitlement to service connection for renal failure secondary to HIV/AIDS.

3.  Entitlement to service connection for congestive heart failure with valve disease secondary to HIV/AIDS.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities secondary to HIV/AIDS.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities secondary to HIV/AIDS.  


REPRESENTATION

Appellant represented by:	Robert Brown, Jr., Attorney
ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had honorable active service from October 15, 1980, to October 13, 1986.  The Veteran also had a period of service from October 14, 1986, to November 27, 1989, that has been determined to be under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claims on appeal.  

The Veteran was scheduled for a hearing at the RO in November 2009.  He subsequently canceled the hearing.  Additionally, he requested a hearing before a Veterans Law Judge in the substantive appeal.  Shortly thereafter, he withdrew that request.

In July 2010, the Board found that new and material evidence had been submitted to reopen the claim for service connection for HIV/AIDS.  The case was then remanded for further development, and remanded again in October 2013.  It has now been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran's HIV/AIDS did not have its onset during a period of honorable service, and is not otherwise related to an incident or event that occurred during the period of honorable service.  


2.  Renal failure, congestive heart failure with valve disease, and peripheral neuropathy of the upper and lower extremities did not have their onset in the period of honorable service or within one year of the conclusion of that period of honorable service; and are not proximately due to or aggravated by any service-connected disability.  


CONCLUSIONS OF LAW

1.  HIV/AIDS was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).  

2.  Renal failure was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).  

3.  Congestive heart failure with valve disease was not incurred in or aggravated by active service, is not presumed to have been incurred in or aggravated by service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310 (2014).  

4.  Peripheral neuropathy of the upper extremities was not incurred in or aggravated by active service, is not presumed to have been incurred in or aggravated by service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310 (2014).  

5.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated by active service, is not presumed to have been incurred in or aggravated by service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was provided appropriate notice in a letter dated in May 2008, prior to the rating decision on appeal.  

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied the duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (claimant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  VA has obtained examinations and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  They are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Consequently, no further notice or assistance to the appellant is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and cardiovascular-renal disease or peripheral neuropathy manifests to a degree of 10 percent within one year from the date of termination of that active service, the diseases shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection may be granted for disability that is proximately due to or the result of service-connected disability.  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

It is the responsibility of the Board to determine the probative weight to be assigned among evidence in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt should be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service personnel records indicate that the Veteran engaged in homosexual activities during service.  The period of service from October 15, 1980, to October 13, 1986, was honorable.  However, the period of service from October 14, 1986, to November 27, 1989, was determined to be under other than honorable conditions.  

The service treatment records indicate that HIV antibody screenings in September 1987 and January 1989 were non-reactive.  

The Board finds that the preponderance of the evidence is against the claim for HIV/AIDS because the most probative evidence of record, a February 2014 VA examination report, concluded that it was less likely that the Veteran's HIV/AIDS had its onset during a period of honorable service.  Winsett v. West, 11 Vet. App. 420 (1998).  That opinion was based on a review of the record, including service treatment records, the other medical statements and opinions, and the Veteran's statements.  Notably, the physician indicated that an HIV test in September 1987 was non-reactive, and following exposure, an HIV test becomes positive within 12 weeks.  Although not noted in that report, a subsequent HIV screening in January 1989 was also non-reactive.  Bloom v. West, 12 Vet. App. 185 (1999).  

The medical records show that the Veteran was initially found to be HIV positive between 1991 and 1993.  He was incarcerated for a period of time in 1992.  In support of the claim, he submitted a medical statement from J.W.E., M.D., who concluded that it was "as likely as not that" the Veteran's HIV and related disabilities were due to or a consequence of service.  The doctor indicated that he reviewed the Veteran's sick call records and record of immunizations.  However, he did not discuss the non-reactive HIV test results noted in September 1987 and January 1989.  Therefore, the Board has accorded that physician's statement less probative value because it was based on an incomplete, and thus incorrect factual premise.  Winsett v. West, 11 Vet. App. 420 (1998); Bloom v. West, 12 Vet. App. 185 (1999).  

The Veteran had not alleged, and the evidence does not show, that his currently diagnosed renal failure, congestive heart failure with valve disease, and peripheral neuropathy of the upper and lower extremities began in service, or were manifest to a compensable degree within one year of the conclusion of his period of active honorable service.  The Veteran asserts, and the medical evidence shows, that they are complications from HIV/AIDS and its treatment.  However, since service connection for HIV/AIDS has not been established, service connection on a secondary basis for this disabilities may not be granted and the claims are denied on that basis.  

In November 2014 correspondence, the Veteran's attorney noted that the Veteran had been stationed at Camp Lejeune from November 1983 to July 1984, and requested that the Veteran's claims for service connection for renal disease and peripheral neuropathy be considered under that theory of entitlement.  In recent years, the United States Navy and VA have acknowledged that persons residing or working at Camp Lejeune from 1957 to 1987 were potentially exposed to contaminants present in the base water supply.  The contaminants were the solvents perchloroethylene, tetrachloroethylene, and trichloroethylene, and are believed to have entered the base water supply after emerging from an off-base dry cleaning firm and leaking underground storage tanks.  The United States Environmental Protection Agency has characterized trichloroethylene as carcinogenic to humans.  VA Health Care Fact Sheet 16-9, published in November 2008, indicated that it was not clear that persons at the base were exposed to the chemicals at levels that would cause health problems.  In a January 2012 Fact Sheet, it was noted that there are many unanswered questions as to the extent of the contamination of the water, the level of exposure of persons on the base, and the likelihood that exposure was great enough to result in particular diseases.  However, VA has encouraged veterans to file claims for any VA disability compensation for any injury or illness any veteran believes is related to their service, including service at Camp Lejeune.  

However, the medical evidence clearly shows that the Veteran's renal disease and peripheral neuropathy are complications from the HIV/AIDS disease process or the medications used to treat the disease.  There is no indication that the diseases are related to exposure to contaminated drinking water, or to any other cause besides HIV/AIDS, and the Veteran has not presented medical evidence supporting that assertion.  Therefore, those claims are also denied on that basis.   

The Board observes that lay persons are competent to provide opinions on some medical issues.  However, the specific issues in this case, the etiology of HIV/AIDS and its complications, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  They are complex medical conditions that require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and they are not susceptible of lay opinions on etiology.  Therefore, the Veteran's and his attorney's statements cannot be accepted as competent evidence sufficient to establish entitlement to service connection.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for HIV/AIDS, renal failure, congestive heart failure with valve disease, and peripheral neuropathy of the upper and lower extremities, to include as secondary to HIV/AIDS, and the claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for HIV/AIDS is denied.  

Entitlement to service connection for renal failure secondary to HIV/AIDS is denied.

Entitlement to service connection for congestive heart failure with valve disease secondary to HIV/AIDS is denied.

Entitlement to service connection for peripheral neuropathy of the upper extremities secondary to HIV/AIDS is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities secondary to HIV/AIDS is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


